DISSENTING OPINION
Hoffman, J.
I dissent from the disposition reached in the majority opinion.
The majority opinion herein holds that the allegation that Shorter caused a minor girl “. . . to be absent and remain *178away from her home and place of abode . . is insufficient to charge a public offense. It does so by concluding that such conduct is not proscribed by IC 1971, 31-5-7-4 (Burns Code Ed.), and then relying upon the unquestionable principle that the courts may not enlarge the meaning of penal statutes beyond the fair meaning of the language used therein.
I cannot agree with the first step used by the majority opinion in its analysis of this issue. IC 1971, 31-5-7-4, supra, expressly and clearly defines as a delinquent any child who “. . . deserts his home or place of abode; . . .” However, through a purported inquiry into the exact meaning of the word “desert”, the majority has engrafted onto this statutory language a requirement that the State allege and prove that the juvenile possessed an intent to permanently abandon his home at the time he left in order to be delinquent under such statute. Such a construction clearly contravenes both legislative intent and the fair meaning of the statutory language, and constitutes a violation of the very rule of law which the majority seeks to serve through its holding. See, Utley v. State (1972), 258 Ind. 443, 281 N.E.2d 888.
A proper resolution of this issue is reached upon consideration of those Indiana cases which hold that criminal offenses need not be charged in the exact language of the statute, but rather only words which import the same meaning. See: Utley v. State, supra; Porter v. State (1965), 246 Ind. 701, 210 N.E.2d 657; Taylor v. State of Indiana (1957), 236 Ind. 415, 140 N.E.2d 104; Madison v. State (1955), 234 Ind. 517, 130 N.E.2d 35; Wasy v. State (1955), 234 Ind. 52, 123 N.E.2d 462, 46 A.L.R. 2d 1389; Wilson v. State (1953), 232 Ind. 495, 112 N.E.2d 449; Carters. State (1972), 155 Ind. App. 10, 291 N.E.2d 109 (transferdenied).
One of the definitions relied upon by the majority properly recognizes that a contemporaneous intent is not essential to a “desertion” but that the ultimate effect or result of leaving *179permanently is essential. Therefore, in considering whether a juvenile’s conduct in. leaving home constitutes a desertion within the meaning of IC 1971, 31-5-7-4, supra, the net result of his conduct, and not his subjective intent, should be considered.
An application of this principle to the allegations of the affidavit questioned in the case at bar reveals that such affidavit clearly and adequately described the delinquent act of deserting home through its allegation that the juvenile in question was “absent [from] and remain [ed] away from her home. . . .” This is because an allegation that a juvenile remained away from home imports that the juvenile did not voluntarily return home although he could have done so. Thus, such an allegation is a fair equivalent of the statutory language requiring that the juvenile desert his home. I would hold that the allegations in the affidavit in the case at bar are sufficient.
The majority opinion also holds that there was insufficient evidence adduced at trial to support appellant’s conviction.
It is the rule that when questions regarding the sufficiency of the evidence to support a conviction are raised on appeal, this court will only consider the evidence most favorable to appellee State together with all reasonable inferences to be drawn therefrom. We will neither weigh the evidence nor determine the credibility of witnesses. Freeman v. State (1975), 163 Ind. App. 650, 325 N.E.2d 485.
In the case at bar, the gist of the charge against appellant was that he encouraged a minor to commit an act of delinquency. The specific act of delinquency which appellant was alleged to have encouraged was desertion by the minor of her home or place of abode. See, IC 1971, 35-14-1-1, Ind. Ann. Stat. § 10-812 (Burns 1956) ; and IC 1971, 31-5-7-4, supra.
In determining whether the evidence in this cause establishes such an encouragement by appellant, it is relevant to consider the following language used by our Supreme Court in discussing similar cases:
*180“For one to be guilty of the charge here before us, we consider that more than mere presence of the Appellant is required. To satisfy the statutes, we suggest that the contribution must be of an inducive effect; that there must be knowledgeable effort of at least a passive nature which reasonably can be said to be an enticement to do torong, that is, do the thing prohibited.” (Emphasis supplied.) Gray v. State (1968), 249 Ind. 523, at 526, 233 N.E.2d 468, at 469.
“[T]he ultimate fact of encouragement is not limited to the direct, positive acts of giving, inviting or urging, as contended. The phrase ‘to encourage’ involves the creation of the state of mind. It is true that this may be accomplished by the acts of giving, inviting or urging referred to by appellants. However, the effect is obviously not limited to such acts. Webster defines the word encourage as ‘To embolden, incite or induce, * * It therefore necessarily follows that any and all of the purposeful acts of the appellants which emboldened, incited or induced these minor girls to become delinquent by drinking intoxicating liquor as a beverage combined to constitute the criminal offense.” (Emphasis supplied in part.) Wedmore, et al. v. State of Indiana (1956), 235 Ind. 341, at 348-349, 133 N.E.2d 842, at 846. See also, Reeves v. State (1974), 161 Ind. App. 240, 315 N.E.2d 397.
The statements of fact and reasonable inferences therefrom most favorable to appellee State in the record before us establish that appellant encountered a thirteen-year old Caucasian female runaway at the home of a black couple who were his friends. This girl accompanied appellant and two of his male friends to the home of one of these friends. Prior to this trip, appellant stated to the girl that he was going to have her “go out and make him some money” the next day.
The girl stayed with appellant and his friends “[a]bout a half hour, maybe an hour”, during which time she engaged in “unusual sex.” Appellant then took the girl to a motel and obtained a room. She testified that before leaving her in the room, appellant told her “not to get on the phone and he told me not to go back to Hook and Mary’s and he said: ‘Don’t call you [sic] mom and dad, don’t call nobody.’ ” Appellant also *181informed her that he wanted her to work for him as a prostitute.
The trier of fact could well have concluded from these facts that although this minor girl had left her home prior to meeting Shorter, he knowingly and actively attempted to induce her to make her absence from home permanent by instructing her not to leave the motel or contact her parents, and by offering her an illicit means of livelihood. Such conduct clearly constitutes an encouragement of the juvenile to permanently desert her home, which is prohibited under the'cases and statutes cited hereinabove.
The judgment of the trial court should be affirmed.
Note. — Reported at 884 N.E.2d 710.